Citation Nr: 1545163	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a fractured right middle finger, and residuals thereof.

2.  Entitlement to service connection for a fractured right ring finger, and residuals thereof.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that proceeding has been associated with the claims file.

The Board observes that the Veteran initially disagreed with the denial of service connection for forearm and right hand numbness and service connection for right wrist and forearm fracture.  These issues (along with the issues of entitlement to service connection for fractures of the middle and ring fingers of the right hand) were addressed in a June 2011 statement of the case (SOC) which was mailed to the Veteran on August 29, 2011.  In his October 2011 substantive appeal, the Veteran limited his appeal to the denial of service connection for residuals of a fracture of the middle and ring fingers of the right hand.  Thus, the issues of entitlement to service connection for forearm and right hand numbness and service connection for right wrist and forearm fracture are not currently before the Board.  

The Board remanded this matter in January 2015; it is again before the Board.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a fractured right middle finger, and residuals thereof disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a fractured right ring finger disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a fractured right middle finger, and residuals thereof is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a fractured right ring finger is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a February 2009 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination in June 2011, September 2009, and February 2015.  Each examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

III.  Facts and Analysis

The Veteran suffered an in-service injury to his right hand in March 1975, when he caught his right hand in an APC hatch.  In July 1977, the Veteran reported a sore finger on the right hand following bull riding.  The Veteran is already service connected for degenerative joint disease of right fifth finger PIP joint, by rating decision dated June 2011.  

The Veteran appeared for VA examinations with the same VA examiner in June 2011 and September 2009.  The examiner characterized the Veteran's 1975 injury as a "crush injury" which yielded lacerations of the right third, fourth, and fifth fingers, with a fracture of the proximal phalanx shaft of the fifth finger.  The examiner diagnosed the Veteran with degenerative joint disease and carpel tunnel syndrome of the fingers of both hands.  The examiner concluded that the degenerative joint disease and carpel tunnel syndrome of the claimed right middle and right ring fingers were less likely than not related to the Veteran's active service.  The examiner noted that the Veteran has less dexterity and less strength in his right hand, in comparison to his left hand, secondary to the residuals of traumatic arthritis of the PIP joint of the right fifth finger. 

By the January 2015 Board remand, a new VA examination was ordered, in particular in regard to the Veteran's right ring finger.  The Board noted that private treatment records dated the summer of 2010 reflect "periosteal reaction involving the proximal phalanges of the fourth and fifth digits," possibly related to inflammatory arthritis (emphasis added).  Private treatment records dated October 2010, reviewing radiographs, note "small, probable osteochondroma is seen along the proximal phalanx of the fifth finger.  Non-aggressive periosteal thickening is seen along the proximal fourth phalanx."  The records further reflect: "abnormal bone formation the volar over aspect of the little finger proximal phalanx.  He has a similar finding on his ring finger.  This looks similar to either heterotopic ossification or calcification of his soft tissues in these fingers."  

An additional VA medical opinion was rendered in February 2015.  The examiner concluded that it is less likely than not that the Veteran's third and fourth digital conditions are related to, secondary to and/or aggravated by his service connected right fifth finger disability and/or his in-service right hand injury.

The examiner stated that it is as least as likely as not that the Veteran's in-service superficial 'dorsal' lacerations of the right third and fourth fingers were acute, self-limited and transient because of the lack of continuous medical care over the 'dorsal' epidermal healing process, normal radiographs confirming bone continuity of the third and fourth fingers, normal neurovascular, tendonous and soft tissue integrity of the fingers.  Further, although the July 1977 active duty examination indicated that the Veteran sustained an injury to an unspecified finger on the right hand, it is as least as likely as not that the injury was acute, self-limited and transient because of the lack of follow up medical care.  In the alternative, it would be mere speculation to assume the specific finger involvement because the act of 'bull riding' usually requires the entire hand to be roped down while the bull is in motion.  The examiner also noted that it is less likely than not that the Veteran's claimed third and four finger conditions are related to the superficial lacerations incurred while on active duty because the active duty records clearly and unmistakable indicated normal third and fourth finger neurovascular status of the fingers without evidence of radiologic bone trauma.

The examiner noted that the Veteran suffers from uncontrolled elevated blood sugar, and posited that it is as least as likely as not that the Veteran's claimed right hand condition, to include numbness and tingling of the fingers, relates to, is caused by and aggravated by his uncontrolled elevated blood sugar.  In the alternative, it is less likely than not that the Veteran's claimed third and fourth finger conditions related to and/or was aggravated by his active duty fifth injury and/or secondary to, or aggravated by his service connected right fifth finger disability because it is as least as likely as not that the complaint of tingling and numbness relates to his uncontrolled blood sugars and the function range of motion of the fourth digit is not limited by the anatomical musculature and vasculature of the fifth finger. 

In regard to the 2010 treatment records, the examiner opined that it is as least as likely as not that the 2010 radiographic findings were new findings indicative of new bone activity unrelated to service.  The examiner stated that collectively, it is less likely than not that the superficial laceration penetrated periosteum of bone resulted in a delayed reaction represented as periosteal thickening along the proximal fourth phalanx.  Therefore, it is less likely than not that the Veteran's third and fourth digits were secondary to and/or aggravated by his service connected right fifth finger disability because of the lack of current medically-based, clinical, anatomical, functional and radiographic data to support a nexus between the superficial laceration the third and fourth fingers without bone and/or neurovascular injury and the fifth finger injury and/or permanent heterotopic ossification and/or soft tissue calcification resulting from his 1975 active duty hand injury. 

Further, the examiner noted that the 2010 private treatment records were subjective in their "possible" diagnosis related to inflammatory arthritis because of a lack of objective hematological confirmation of inflammatory factors, to include ANA, increased WBC indicative of systemic inflammatory arthritis.  Clinically and anatomically, the examiner stated that the review of all VA examinations demonstrated a lack of medically-based, clinical evidence to support a "possible" diagnosis of related to inflammatory arthritis of the third and fourth digits or a nexus of inflammatory disease from the fifth digit.  Therefore, the examiner concluded that it is less likely than not that the Veteran's third and fourth digits were secondary to and/or aggravated by his service connected right fifth finger disability because of the lack of current medically-based, clinical, anatomical, functional and radiographic data to support a nexus between the superficial laceration the third and fourth fingers without bone and/or neurovascular injury and the fifth finger injury. 

To the extent that the Veteran has asserted that his right middle and right ring finger conditions had their onset in service, or reported as such to post-service medical providers, the Board notes that he is not competent to establish a connection between his right middle and right ring finger conditions and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the VA examiners who concluded that the Veteran's current right middle and right ring finger conditions are less likely than not a result of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Therefore, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of right middle and right ring finger disabilities, on the basis that the competent medical evidence of record has established a negative nexus, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a fractured right middle finger, and residuals thereof, is denied.

Entitlement to service connection for a fractured right ring finger, and residuals thereof, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


